Citation Nr: 1020459	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  06-04 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for 
residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).

An September 2008 Board decision found that new and material 
evidence had not been submitted to reopen the issue of 
entitlement to service connection for residuals of a low back 
injury.  The Veteran appealed the denial to the United States 
Court of Appeals for Veterans Claims (Court).  Consequent to 
an October 2009 Joint Motion for Remand (Joint Motion), the 
appeal has been remanded to the Board.

A letter was sent to the veteran and his attorney on March 
22, 2010, in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  A letter 
was received from the Veteran's agent in April 2010 
indicating that he had no further evidence to submit.

The appeal is remanded to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

As noted in the October 2009 Joint Motion, the Veteran's 
claim to reopen the issue of entitlement to service 
connection for residuals of a low back injury was denied in 
an April 2005 rating decision.  In his February 2006 
substantive appeal, the Veteran requested an RO hearing, 
which was conducted in January 2007.  However, the Joint 
Motion noted that the Veteran also requested a hearing before 
a member of the Board, a request that was neither fulfilled 
nor withdrawn.  Accordingly, the Joint Motion concluded, 
"[t]he Board erred in failing to honor [the Veteran's] 
request for a [Board] hearing. Remand is required so that 
[the Veteran] is afforded his right to a hearing."  Thus, 
the Board remands the above-captioned issue so that a Board 
hearing may be scheduled.

Accordingly, the appeal is remanded for the following action:

The RO should schedule the Veteran for 
a hearing before the Board in 
accordance with applicable procedures.  
He and his representative should be 
provided with notice as to the time and 
place to report for said hearing.  Once 
1) the hearing is accomplished, 2) the 
Veteran fails to report to his 
scheduled Board hearing without good 
cause, or 3) the Veteran indicates he 
no longer desires a hearing before the 
Board, the appeal should be returned to 
the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



